Citation Nr: 0410929	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  99-18 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to a permanent and total disability rating for 
nonservice-connected pension purposes.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel



INTRODUCTION

The veteran served on active duty from April 1966 to September 
1967.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

In June 2002, the Board ordered further development in this case 
pursuant to 38 C.F.R. § 19.9(a)(2).  Thereafter, the case was sent 
to the Board's Evidence Development Unit (EDU), to undertake the 
requested development.  However, on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit ("Federal Circuit") 
invalidated 38 C.F.R. § 19.9(a)(2), in Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

In light of the Federal Circuit Court's decision, the Board 
remanded this case in September 2003 to the RO for its 
consideration of the new evidence received as a result of the 
Board's development.  The case has now been returned to the Board 
for appellate consideration.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran in 
the development of her claim and to notify her of the information 
and evidence necessary to substantiate her claim.

2.  The veteran's disabilities include degenerative disc disease 
(DDD) of the lumbar spine with radiculopathy, evaluated as 30 
percent disabling, and mild depression evaluated as 
noncompensable.  The combined disability rating is 30 percent.  

3.  The veteran was born in September 1946 and has a high school 
education.  Her employment experience includes service as a 
waitress.  

4.  The veteran's physical disabilities do not permanently 
preclude her from engaging in substantially gainful employment 
consistent with her age, education, and work experience.


CONCLUSION OF LAW

The criteria for a permanent and total disability rating for 
pension purposes are not met.  38 U.S.C.A. §§ 1502, 1521, 5103A 
(West 2002); 38 C.F.R. §§ 3.321(b)(2), 3.340, 3.342, 4.15, 4.16, 
4.17 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that VA has a duty to 
assist in the development of facts pertinent to the veteran's 
claim.  On November 9, 2000, the Veterans Claims Assistance Act of 
2000, 114 Stat. 2096 (2000) (VCAA), now codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), went into 
effect.  VA has promulgated revised regulations to implement these 
changes in the law.  38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)(2003).

Additionally, in August 2001, VA issued regulations implementing 
the provisions of VCAA "to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a substantially 
complete application for VA benefits."  In this case, VA's duties 
have been fulfilled to the extent possible with regard to the 
issue decided in this decision.  

First, VA must now notify the veteran of any information, and any 
medical or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim, and indicating which 
portion of that information and evidence, if any, is to be 
provided by the veteran and which portion, if any, the Secretary 
will attempt to obtain on behalf of the veteran.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159 (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In this particular case, a careful review of the record reveals 
that, throughout the pendency of this appeal, the RO has fully 
complied with VA's re-defined duties to assist claimants and has 
kept the veteran informed of its actions to develop the record, of 
the need for her to submit specific types of competent evidence 
that would substantiate her claim, and of the specific reasons for 
denying her claim.

By virtue of the information contained in a February 2004 VCAA 
letter, the discussion in the October 1998 rating decision, the 
June 1999 statement of the case, and the November 1999 and 
February 2004 supplemental statements of the case, the veteran and 
her representative were notified of the information necessary to 
substantiate her claim and which information and evidence she was 
to provide to VA and which information and evidence VA would 
attempt to obtain on her behalf.  Therefore, VA has no outstanding 
duty to inform her that any additional information or evidence is 
needed.

The Veterans Claims Court has recently held, in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), that a notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession that 
pertains to the claim.  Upon review of the claims folder, the 
Board notes that the appellant filed her claim for service 
connection in June 1998.  By rating action in October 1998, 
entitlement to pension benefits was denied.  While the veteran was 
not provided with a VCAA letter prior to the initial decision, the 
Board finds that the timing of the claims (June 1998), and initial 
rating decision (October 1998) made it infeasible to provide 
notice required by the VCAA (enacted in November 2000) prior to 
the initial RO decision.    

By the supplemental statement of the case in February 2004, the 
veteran was informed of the laws pertaining to the VCAA.  In 
addition she was advised as to her due process rights with respect 
to her claim, was told what was needed to support a claim for 
pension benefits, and was told what medical evidence (VA, SSA, and 
private) would support her claim.  She was told that VA had 
obtained service medical records and private medical records, and 
she was told where to send additional information.    

Further, all medical records identified by the veteran have been 
associated with the claims file, including VA outpatient clinical 
records, hospital notes, and private treatment records.  In 
February 2004, the veteran stated that she had no additional 
evidence to submit.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary for 
an equitable disposition of the claim on appeal have been made by 
the agency of original jurisdiction.  VA has substantially met the 
requirements of the VCAA.  Every possible avenue of assistance has 
been explored, and the appellant has had ample notice of what 
might be required or helpful to her case.  Therefore, the Board 
finds that the mandates of the VCAA have been satisfied.

Criteria.   VA nonservice-connected disability pension benefits 
are payable to a veteran who served for 90 days or more during a 
period of war (which is not in dispute in this case), and who is 
permanently and totally disabled due to nonservice-connected 
disabilities that are not the result of his own willful 
misconduct.  38 U.S.C.A. § 1521 (West 2002); see Dilles v. Brown, 
5 Vet. App. 88, 89-90 (1993).  If a veteran's combined disability 
is less than 100 percent, he must be unemployable by reason of 
disability.  38 C.F.R. §§ 3.321, 3.340, 3.342 and Part 4 (2003). 

An "average person" standard is employed as the basis for a 
finding of permanent and total disability.  A person shall be 
considered permanently and totally disabled if he is unemployable 
as a result of disability which is reasonably certain to continue 
throughout his life, or is suffering from:  (1) any disability 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation, but only if reasonably 
certain that such disability will continue throughout the person's 
life; or (2) any disease/disorder determined by VA to be of such 
nature or extent as to justify a determination that a veteran 
suffering there from is permanently and totally disabled.  38 
U.S.C.A. § 1502 (West 2002).

For pension purposes, when percentage requirements are met under 
38 C.F.R. § 4.16 (2003), and the disabilities are of permanent 
nature, a rating of permanent and total disability will be 
assigned if the veteran is found to be unable to secure and follow 
substantially gainful employment by reason of such disability.  To 
meet the percentage requirements of 38 C.F.R. § 4.16, the veteran 
must suffer from one disability ratable at 60 percent or more, or 
two or more disabilities where one of the disabilities is ratable 
at 40 percent or more, and the combined rating of all disabilities 
is 70 percent or more.  

Furthermore, 38 C.F.R. § 4.17(b) (2003) provides that where a 
veteran fails to meet the percentage requirements, but meets basic 
eligibility criteria and is unemployable, consideration of 38 
C.F.R. § 3.321(b)(2) (2003) is appropriate.  
Section 3.321(b)(2) provides that where the veteran does not meet 
the percentage requirements of the VA Rating Schedule, but is 
unemployable by reason of his age, occupational background, or 
other related factors, a permanent and total disability rating on 
an extra-schedular basis is warranted.  

Analysis.  In a VA examination in August 1998, the veteran 
reported a 2 year history of low back pain.  She denied any 
precipitating injury.  She had been evaluated at the VAMC and told 
that she had degenerative disc disease (DDD) and a "pinched 
nerve."  She stated that the pain was constant and occasionally 
radiated down the left leg.   She also occasionally had left lower 
extremity weakness and sensory loss.  She denied any other medical 
problems.

The examiner noted the range of motion (ROM) of the lumbar spine 
was forward flexion to 90 degrees; extension backwards to 10 
degrees; lateral flexion to 20 degrees; and rotation to 35 
degrees.  The diagnosis was DDD involving the lumbar spine with 
radiculopathy which was mild to moderately limiting.

In an October 1998 rating decision, the RO determined that the 
veteran's nonservice-connected disability was limited to DDD 
involving the lumbar spine with radiculopathy rated 20 percent.  
Her combined rating for nonservice-connected disability pension 
purposes was only 20 percent.

In a November 1999 rating decision, the RO determined that the 
veteran's nonservice-connected disabilities were L3 compression 
fracture with posterior displacement of vertebral body with DDD of 
lumbar spine with radiculopathy, rated 30 percent, and mild 
depression rated as noncompensable.  The veteran's combined rating 
for pension purposes was 30 percent.

In June 2002 the Board undertook additional development, including 
requesting a list of all healthcare providers who treated her for 
her disabilities and obtaining their records; obtain outstanding 
VA treatment records; obtaining any Social Security Records 
pertaining to any claim by the veteran; asking the veteran to fill 
out and return a VA Form 21-527, Income-Net Worth and Employment 
statement; and finally arranging for a new VA examination. 

In a VA examination in December 2002, the examiner essentially 
noted there was no past medical history.   The veteran reported a 
slipped disc and chronic lower back pain with occasional left leg 
numbness.  She stated there were certain activities, such as 
stretching that she avoids to prevent pain.  She had a past trauma 
to her left 4th finger, which was surgically repaired.  She took 
no medications and had no known allergies.  The veteran was 
unemployed.  The examiner essentially noted a normal examination 
with no system abnormalities other that the veteran's lumbar 
spine.  The diagnosis was chronic lower back pain.

The December 2002 VA examination was determined to be inadequate 
as the examiner failed to provide ROM studies for the veteran's 
lumbar spine.  In January 2004, the veteran was reexamined at the 
VAMC.  She reported intermittent exacerbations of back pain with 
intervening periods of no pain.  She noted occasional use of a 
back brace but that she had not been treated surgically.  She had 
no pain unless she overused her back.  The examiner noted positive 
tenderness to palpation, left paraspinal muscle area, L3 through 
L5 vertebral areas.  No surgical scars were noted.  The ROM of the 
lumbar spine was forward flexion to 90 degrees, extension 
backwards to 30 degrees, lateral flexion to 35 degrees, and 
rotation to 30 degrees.  There was normal lower extremity 
strength, reflexes, and sensations.   The diagnosis was 
compression deformity with approximately 50 percent loss of height 
of the L3 vertebral body.  There was loss of disc space height at 
L2/3 and L4/5 with osteophytic change.  Loss of the normal 
cervical lordosis was noted.  There was also vacuum disc phenomena 
at L4/5.  The bony pelvis was unremarkable.  The impression was 
intermittent musculoskeletal back pain, currently with no pain 
medications.

In June 1998, the veteran supplied a work history.  She gave a 
work history consisting of being a waitress at two restaurants for 
a one month and then a five month period.  The total work history 
was only 6 months.  She last worked in May 1998.  In an Income and 
Net Worth statement, the veteran reported that she completed high 
school.    

The file also contains private medical records dated in October 
1996 from Richard Douglas Smith, and Lowell D. Stanley Jr., M.D.s, 
noting the veteran reported a history of back pain flare-ups for 
years.  In 1982 she had been x-rayed and a fracture was noted at 
that time.  A CT scan revealed a compression fracture of the L3 
level with significant spinal canal compromise at least 80 
percent.  No history was given of any precipitating accident.

Analysis.   There is no competent medical opinion to the effect 
that the veteran is permanently and totally disabled.  The medical 
evidence of record reveals chronic but intermittent back pain.  
She has also suffered a fracture of her left ring finger, and has 
been diagnosed with mild depression.  These disabilities do not 
result in total disability.  

The December 2002 and January 2004 VA examinations provide the 
most recent report on the veteran's condition.  These examinations 
show that the examiners reviewed the pertinent records and 
performed an examination of the veteran's various bodily systems.  
The minimal findings on examination support a conclusion that the 
veteran's disabilities are no so severe as to preclude employment. 

The Board has considered the work history reported by the veteran 
totaling only 6 months as a waitress.  The RO requested additional 
information from the veteran including a more complete work 
history and an income and net worth statement.  This was requested 
by letter in January 2003.  There was no reply to this request.  
There is no other work history noted.  However, the veteran 
completed high school and has had experience in the service as an 
administrative specialist.  This education and experience qualify 
her for many types of desk jobs.  Such work is routinely done by 
high school graduates and would be compatible with the veteran's 
experience.

As noted above, there is no competent medical evidence that the 
veteran is permanently totally disabled and cannot perform 
substantially gainful employment compatible with her disability.  
On the other hand, there is a preponderance of competent medical 
evidence that there is no reason why the veteran could not be 
employed in one of the many positions consistent with her 
education, experience and physical restrictions.  Consequently, 
the Board finds that the veteran does not approximate any 
applicable standard for the finding of a permanent and total 
disability for pension purposes and the claim must be denied.


ORDER

A permanent and total disability rating for pension purposes is 
denied.  


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



